The controversy as to the title cannot be settled without a determination of the validity of the tax title under which the defendant claims. This cannot be decided until it is found who was the occupant of the locus at the time of the sale. Upon this question the case contains evidence only. It is not advisable to attempt to pass upon the legal questions presented by the remaining facts until this fact is found. Fellows v. Fellows,68 N.H. 611; State v. Railroad, ante, p. 421.
Case discharged.
PEASLEE, J., did not sit: the others concurred.